       Case 1:20-cr-00330-AJN Document 204-7 Filed 04/16/21 Page 1 of 2


From:             Kramer, Amanda (USANYS)
To:               Moe, Alison (USANYS); Rossmiller, Alexander (USANYS)
Subject:          FW: Contact Info           (from        )
Date:             Thursday, December 6, 2018 1:40:33 PM
Attachments:      20160502 193023 resized.jpg


FYI


From: StanPottinger@aol.com <StanPottinger@aol.com>
Sent: Tuesday, May 3, 2016 12:02 PM
To: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>
Cc: Brad@pathtojustice.com; Smccawley@BSFLLP.com
Subject: Fwd: Contact Info          (from     )

Amanda:

Yesterday I spoke of            , whom                  describes as a "scout" or recruiter of girls
and/or women for J. Epstein. Attached to this incoming email from        is the contact information he
has for

Best regards,

Stan


  From:
  To: StanPottinger@aol.com
  Sent: 5/3/2016 11:13:15 A.M. Eastern Daylight Time
  Subj: (no subject)




  Sent from my Samsung Galaxy smartphone.
Case 1:20-cr-00330-AJN Document 204-7 Filed 04/16/21 Page 2 of 2
